Title: From Thomas Jefferson to United States Senate, 14 November 1808
From: Jefferson, Thomas
To: United States Senate


                  
                     To the Senate of the United States.
                     Nov. 14. 08.
                  
                  Vacancies having happened, during the last recess of the Senate in the following offices, I granted commissions to the persons herein named to them respectively. as these commissions will expire at the end of the present session of the Senate, I now nominate the same persons to the same offices respectively, for appointment. to wit
                  Hart Massey of New York, Collector of the district of Sacket harbour.
                  James Charles Jewett of Massachusets Surveyor for the district of Portland & Falmouth & Inspector of Revenue for the several ports within the same.
                  Josiah Weston, of Massachusets, Collector for the district & Inspector of Revenue for the port of New Bedford. 
                  John Steele of Pensylvania, Collector for the district of Philadelphia.
                  John Ennals of Maryland, Collector for the district, & Inspector of the revenue for the port of Vienna.
                  Athanasius Fenwick of Maryland Collector for the district of St. Mary’s.
                  William Jackson of Maryland Surveyor & Inspector of the revenue for the port of Nanjemoy.
                  
                  Benjamin Harrison of Virginia Commissioner of loans in the state of Virginia.
                  Eugene Sullivan of Virginia, Surveyor & Inspector of the revenue for the port of West point in Virginia.
                  Robert H. Jones of North Carolina, Attorney of the United States for the district of North Carolina.
                  Levi Blount of North Carolina Collector for the district, & Inspector of revenue for the port of Plymouth in N. Carolina.
                  John Pooler of Georgia, Commissioner of loans in the state of Georgia.
                  Richard Wall of Georgia Collector for the district of Savanna.
                  Archibald S. Bullock, of Georgia, Naval officer for the port of Savanna.
                  Peter Wilson of Ohio, Reciever of public monies for lands of the United States at Steubenville.
                  Charles Minifie of the county of Washington in the territory of Columbia, one of the justices of the peace for the said county of Washington.
                  
                  
                     Th: Jefferson 
                     
                     
                  
               